UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7204



JASON REDDITT,

                                               Petitioner - Appellant,

          versus


TERRY O’BRIEN,     Warden;   UNITED   STATES    OF
AMERICA,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00356-jct)


Submitted:   November 14, 2007             Decided:   December 3, 2007


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Redditt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason Redditt, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We    have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        Redditt v. O’Brien, No. 7:07-cv-00356-jct

(W.D. Va. Aug. 1, 2007).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would    not   aid    the

decisional process.

                                                                      AFFIRMED




                                    - 2 -